Brown, J.
(dissenting) — If Mr. McCready were here asking us to review a trial court decision denying withdrawal of his plea because his attorney failed to advise him of sentencing consequences, then under the standards applicable to plea withdrawal, he would present a reasonable complaint. However, because Mr. McCready is seeking relief under a personal restraint petition after rejecting a plea offer and electing a trial strategy, we must review for ineffective assistance of counsel in that context. I believe he does not show deficient attorney performance or prejudice. Accordingly, I respectfully dissent.
We focus on deficient attorney performance and, if any, the resulting prejudice. State v. Hendrickson, 129 Wn.2d 61, 77-78, 917 P.2d 563 (1996). We presume adequate representation. Id. Deficient performance is not shown by failed trial strategy. Id. We ask whether any deficiency shown deprived the defendant of a fair trial in the sense that the result would have been different. Id. at 78. In our context, the standard is whether a reasonable probability exists that but for his attorney’s alleged deficiency, Mr. McCready would have accepted the plea. State v. James, 48 Wn. App. 353, 363-64, 739 P.2d 1161 (1987). In this personal restraint petition, we are asked to consider Mr. McCready’s claim that material facts existed outside the record, which in the interest of justice, require his conviction and sentence to be vacated. RAF 16.4(c)(3).
This is not a case where trial counsel failed to convey the State’s plea offer. James, 48 Wn. App. at 361-62. A reference hearing fleshed out the facts. According to the trial court’s second finding, the plea offer was accurately conveyed to Mr. McCready. It follows that trial counsel’s performance was, to this extent, not deficient. Under the trial court’s third finding, Mr. McCready clearly understood that at least one mandatory five-year enhancement would be added to his standard range if convicted as charged and that he was subject to a 162 to 196 months standard range.
Mr. McCready’s strategy was first, to seek acquittal under a self-defense theory, and second, if unsuccessful, to seek a *267mitigated sentence for first degree assault. Significantly, Mr. McCready expected no less than five years if convicted. Logically, additional penalties were secondary to Mr. Mc-Cready’s decision to seek an acquittal because he gave up a plea offer that would have reduced his sentencing risk below five years. It follows that risk reduction was not material in Mr. McCready’s trial strategy above five years.
Mr. McCready rejected a plea offer that would have fixed his sentencing risks by cutting the firearm enhancement from five to three years and reducing the underlying standard range from 6 to 12 months. The resulting maximum 48-month standard range sentence is well below the original standard range sentence and the incorrectly understood mandatory minimum of five years. Thus, using a risk reduction analysis the plea offer was below any sentence understood by Mr. McCready, as likely to be imposed under the original charge.
Mr. McCready rejected a risk fixed at 48 months. Mr. Mc-Cready could not reduce his sentencing risk below five years unless he accepted the plea bargain. Thus, it was immaterial whether one or two five-year enhancements were included in the higher standard range because the practical effect did not change. Instead, Mr. McCready chose a strategy to defend in hopes of an acquittal, then seek an exceptional sentence if convicted. Strategy decisions do not amount to deficient performance. Mr. McCready simply left 48 months on the table in favor of getting a defense verdict.
Moreover, any mitigated sentence was purely speculative because it necessarily involved trial court discretion. Whether the sentencing enhancements were to be consecutive, concurrent or subject to exceptional sentencing at all were issues not until recently decided. See In re Post Sentencing Review of Charles, 135 Wn.2d 239, 955 P.2d 798 (1998) (concurrent or consecutive sentencing rules for firearm enhancements established); State v. Brown, 139 Wn.2d 20, 983 P.2d 608 (1999) (sentencing court lacks authority to grant exceptional sentence below mandatory weapon enhancement). Trial counsel for Mr. McCready *268would have been quite prescient to anticipate the line of cases beginning with Charles. I would not find deficient performance here, especially in light of Brown. All considered, I cannot say (1) the interests of justice require vacation of Mr. McCready’s conviction and sentence or (2) a reasonable probability existed that Mr. McCready would have accepted the plea but for the alleged deficiency.
Mr. McCready cannot show the necessary prejudice. Granting an exceptional sentence is a matter of discretion, not a right. RCW 9.94A.120(2). Thus, in the context of plea-bargaining, banking on an exceptional sentence is pure speculation. Certainly, no one could predict or guarantee any particular determinate sentence would result from an exceptional sentence request. The trial court’s Finding of Fact No. 4 bears this out. In sum, Mr. McCready merely invites us to speculate about why he rejected the plea offer. This is too tenuous a basis for us to decide prejudice resulted from the deficiency alleged. The type of prejudice suffered by Mr. McCready is not unfair. He was prejudiced merely in the sense that he was incarcerated for longer than 48 months. This is a “buyer’s remorse” approach that we should reject.